Exhibit (a)(5)(N) Contact: Mike MacMillan/Chris Sullivan MacMillan Communications 212.473.4442 mike@macmillancom.com MARKET VECTORS ETF TRUST ANNOUNCES REBALANCING TRANSACTIONS ASSOCIATED WITH ITS EXCHANGE OFFERS FOR MERRILL LYNCH HOLDRS® NEW YORK, (December 20, 2011) –Van Eck Global made public this afternoon the results of rebalancing transactions associated with exchange offers by its Market Vectors ETF Trust for six Merrill Lynch-sponsored HOLDRS: Oil Service (OIH), Semiconductor (SMH), Pharmaceutical (PPH), Biotech (BBH), Retail (RTH), and Regional Bank (RKH). Earlier today, the firm announced the expiration of the exchange offers and the formal acceptance of validly tendered HOLDRS. (This announcement was made through a separate press release, which can be found on the firm’s website at vaneck.com/holdrs .) The Rebalanced HOLDRS Securities Value, as summarized below, is the value of the securities underlying the tendered HOLDRS receipts after giving effect to purchases and sales performed by the Transition Manager (ConvergEx Group) today, December 20, 2011, following the expiration of the exchange offers. Values shown are for a round lot of 100 HOLDRS/100 shares of an ETF. The Rebalanced HOLDRS Securities Values can also be found on the company’s website at vaneck.com/holdrs . Market Value OIH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 BAKER HUGHES INC BHI US 6.7% 759.41 2 CAMERON INTERNATIONAL CORP CAM US 4.4% 505.13 3 COMPLETE PRODUCTION SERVICES CPX 1.0% 118.41 4 CORE LABORATORIES N.V. CLB 2.4% 273.50 5 DIAMOND OFFSHORE DRILLING DO US 1.7% 198.94 6 DRESSER-RAND GROUP INC DRC 1.8% 208.53 7 ENSCO PLC-SPON ADR ESV US 3.0% 340.49 8 FMC TECHNOLOGIES FTI US 4.7% 536.27 9 HALLIBURTON CO HAL US 9.7% 1,107.06 10 HELMERICH & PAYN HP US 2.7% 309.65 11 MCDERMOTT INTL MDR US 1.1% 125.73 12 NABORS INDS LTD NBR US 2.2% 249.78 13 NATIONAL OILWELL VARCO INC NOV US 9.1% 1,034.36 Page 2 14 NOBLE CORP NE US 3.6% 407.51 15 OCEANEERING INTL INC OII US 2.2% 256.16 16 OIL STATES INTL OIS US 1.7% 194.80 17 PATTERSON-UTI PTEN US 1.4% 155.12 18 ROWAN COMPANIES INC RDC 1.7% 198.36 19 SCHLUMBERGER LTD SLB US 19.3% 2,202.10 20 SEADRILL LTD SDRL 4.4% 505.29 21 SUPERIOR ENERGY SPN US 1.0% 112.65 22 TENARIS-ADR TS US 3.8% 429.45 23 TIDEWATER INC TDW 1.1% 124.66 24 TRANSOCEAN LTD RIG US 4.7% 533.20 25 WEATHERFORD INTL LTD WFT US 4.6% 520.01 26 Cash 0.1% 10.81 Rebalanced HOLDRS Securities Value 100.00% 11,417.39 Market Value SMH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 ADVANCED MICRO DEVICES AMD 1.20% 34.53 2 ALTERA CORP ALTR 4.50% 134.22 3 ANALOG DEVICES ADI 4.00% 118.61 4 APPLIED MATERIALS INC AMAT 4.40% 130.82 5 ARM HOLDINGS PLC-SPONS ADR ARMH 4.40% 133.04 6 ASML HOLDING-NY ASML US 5.10% 154.16 7 ATMEL CORP ATML US 1.40% 41.58 8 AVAGO TECHNOLOGIES LTD AVGO 2.20% 66.01 9 BROADCOM CORP-A BRCM US 4.90% 147.99 10 CREE INC CREE US 0.90% 26.89 11 INTEL CORP INTC 19.50% 583.47 12 KLA-TENCOR CORP KLAC US 3.10% 91.47 13 LAM RESEARCH LRCX US 1.70% 50.61 14 LINEAR TECH CORP LLTC US 2.60% 77.00 15 MARVELL TECHNOLOGY GROUP LTD MRVL 2.70% 80.80 16 MAXIM INTEGRATED PRODUCTS MXIM 2.90% 86.60 17 MICROCHIP TECHNOLOGY INC MCHP 2.50% 75.62 18 MICRON TECH MU US 2.20% 64.60 19 NVIDIA CORP NVDA 3.10% 91.33 20 ON SEMICONDUCTOR ONNN US 1.20% 36.64 21 SKYWORKS SOLUTIONS INC SWKS 1.10% 32.81 22 TAIWAN SEMICONDUCTOR-SP ADR TSM 12.80% 383.48 23 TERADYNE INC TER 1.00% 28.92 24 TEXAS INSTRUMENT TXN US 7.30% 218.07 Page 3 25 XILINX INC XLNX 3.20% 97.12 26 Cash 0.12% 8.91 Rebalanced HOLDRS Securities Value 100.00% 2,995.30 Market Value PPH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 ABBOTT LABORATORIES ABT 4.9% 353.80 2 ALLERGAN INC AGN 4.6% 328.30 3 ASTRAZENECA PLC-SPONS ADR AZN 4.9% 351.72 4 BRISTOL-MYER SQB BMY US 5.1% 368.91 5 ELAN CORP PLC -SPONS ADR ELN 2.5% 183.26 6 ELI LILLY & CO LLY 4.6% 331.42 7 ENDO PHARMACEUT HLDGS INC ENDP 1.7% 119.09 8 FOREST LABS INC FRX US 3.3% 235.42 9 GLAXOSMITHKLINE PLC-SPON ADR GSK 4.9% 353.90 10 HOSPIRA INC HSP US 2.0% 141.39 11 JOHNSON & JOHNSON JNJ 7.4% 534.48 12 MEDICIS PHARMACEUTICAL-CL A MRX 0.8% 58.56 13 MERCK & CO. INC. MRK US 5.1% 367.73 14 MYLAN INC MYL 3.7% 266.10 15 NOVARTIS AG-ADR NVS 5.6% 406.17 16 NOVO-NORDISK A/S-SPONS ADR NVO 4.4% 316.12 17 PERRIGO CO PRGO US 3.5% 254.79 18 PFIZER INC PFE US 7.0% 506.14 19 SALIX PHARMACEUTICALS LTD SLXP 1.1% 77.25 20 SANOFI-AVENTIS-ADR SNY 4.9% 354.21 21 SHIRE PLC-ADR SHPGY 4.4% 317.83 22 TEVA PHARMACEUTICAL-SP ADR TEVA 4.7% 336.64 23 VALEANT PHARMACEUTICALS INTE VRX 4.3% 309.08 24 WARNER CHILCOT-A WCRX US 1.2% 83.06 25 WATSON PHARMACEUTICALS INC WPI 3.3% 236.22 26 Cash 0.0% 0.00 Rebalanced HOLDRS Securities Value 100.00% 7,191.62 Market Value BBH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 ACORDA THERAPEUTICS INC ACOR 0.9% 96.22 Page 4 2 ALEXION PHARMACEUTICALS INC ALXN 4.8% 511.79 3 AMGEN INC AMGN US 17.5% 1,847.55 4 AMYLIN PHARMACEUTICALS INC AMLN 1.6% 165.04 5 BIOGEN IDEC INC BIIB US 8.2% 868.06 6 BIOMARIN PHARMAC BMRN US 3.7% 395.57 7 CELGENE CORP CELG 9.3% 987.99 8 CHARLES RIVER LABORATORIES CRL 1.4% 145.73 9 CUBIST PHARMACEUTICALS INC CBST 2.5% 262.82 10 DENDREON CORP DNDN US 1.2% 122.50 11 EXELIXIS INC EXEL 0.6% 58.71 12 GEN-PROBE INC GPRO 2.7% 290.51 13 GILEAD SCIENCES GILD US 8.7% 924.16 14 HUMAN GENOME SCIENCES INC HGSI 1.3% 139.65 15 ILLUMINA INC ILMN US 3.3% 353.10 16 INCYTE CORP INCY 1.7% 175.95 17 INTERMUNE INC ITMN 0.6% 65.90 18 LIFE TECHNOLOGIES CORP LIFE 4.4% 469.55 19 MYRIAD GENETICS MYGN US 1.8% 186.44 20 ONYX PHARMACEUTICALS INC ONXX 2.6% 277.47 21 PHARMASSET INC VRUS 4.3% 458.22 22 QIAGEN NV QGEN US 3.1% 327.26 23 REGENERON PHARMACEUTICALS REGN 4.0% 423.15 24 UNITED THERAPEUTICS CORP UTHR 2.3% 245.36 25 VERTEX PHARM VRTX US 5.0% 530.86 26 Cash 2.4% 254.72 Rebalanced HOLDRS Securities Value 100.00% 10,584.29 Market Value RTH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 AMAZON.COM INC AMZN 7.0% 784.68 2 AMERISOURCEBERGE ABC US 2.6% 295.65 3 BED BATH & BEYOND INC BBBY 3.9% 437.25 4 BEST BUY CO INC BBY 1.8% 202.67 5 CARDINAL HEALTH CAH US 3.6% 405.13 6 COSTCO WHOLESALE CORP COST 4.9% 544.11 7 CVS CAREMARK COR CVS US 5.7% 633.66 8 GAP INC/THE GPS US 1.6% 181.95 9 HOME DEPOT INC HD 6.9% 768.93 10 J.C. PENNEY CO INC JCP 1.2% 132.04 11 KOHLS CORP KSS 3.2% 356.78 Page 5 12 KROGER CO KR 3.6% 400.77 13 LOWE'S COS INC LOW 5.2% 580.99 14 LTD BRANDS INC LTD US 2.5% 280.24 15 MACY'S INC M US 3.6% 399.51 16 MCKESSON CORP MCK US 4.4% 497.67 17 NETFLIX INC NFLX 1.0% 106.90 18 SAFEWAY INC SWY 1.9% 209.01 19 STAPLES INC SPLS 2.6% 293.75 20 SYSCO CORP SYY US 4.5% 506.06 21 TARGET CORP TGT 4.9% 543.72 22 TJX COMPANIES INC TJX 4.6% 512.61 23 WALGREEN CO WAG 4.9% 552.37 24 WAL-MART STORES INC WMT 11.0% 1,231.74 25 WHOLE FOODS MARKET INC WFM US 2.8% 318.31 26 Cash 0.1% 18.61 Rebalanced HOLDRS Securities Value 100.00% 11,195.14 Market Value RKH Rebalanced as of 4PM Rebalanced HOLDRS Securities Value HOLDRS Weighting NYC Time # Security Ticker 1 BANCO BILBAO VIZCAYA-SP ADR BBVA US 3.2% 224.92 2 BANCO BRADESCO-ADR BBD 2.5% 172.04 3 BANCO SANTAN-ADR STD US 5.0% 349.16 4 BANCO SANTANDER BRASIL-ADS BSBR 2.4% 163.15 5 BANK OF AMERICA CORP BAC 4.2% 288.35 6 BANK OF MONTREAL BMO 2.7% 187.48 7 BANK OF NOVA SCOTIA BNS 4.1% 287.09 8 BARCLAYS PLC-SPONS ADR BCS 2.0% 140.80 9 CITIGROUP INC C US 5.3% 370.50 10 CREDIT SUISSE GROUP-SPON ADR CS CN 2.1% 143.26 11 DEUTSCHE BANK AG-REGISTERED DB 2.7% 185.94 12 GOLDMAN SACHS GP GS US 3.4% 235.54 13 HSBC HOLDINGS PLC-SPONS ADR HBC 10.1% 698.77 14 ICICI BANK LTD-SPON ADR IBN 0.7% 45.62 15 ING GROEP N.V.-SPONSORED ADR ING 2.1% 144.24 16 ITAU UNIBANCO HLDNG-PREF ADR ITUB 3.3% 225.52 17 JPMORGAN CHASE JPM US 9.2% 640.38 18 MITSUBISHI UFJ FINL GRP-ADR MTU 4.2% 292.60 19 MORGAN STANLEY MS US 1.6% 108.36 20 ROYAL BANK OF CANADA RY 5.2% 357.19 21 SCHWAB (CHARLES) SCHW US 0.9% 64.11 Page 6 22 TORONTO-DOMINION BANK TD 5.2% 360.01 23 UBS AG-REG UBS 3.3% 231.65 24 US BANCORP USB US 4.0% 280.17 25 WELLS FARGO & CO WFC US 10.3% 713.52 26 Cash 0.3% 16.15 Rebalanced HOLDRS Securities Value 100.00% 6,926.53 About Market Vectors Founded in 1955, Van Eck Global was among the first U.S. money managers helping investors achieve greater diversification through global investing. Today, the firm continues this tradition by offering innovative, actively managed investment choices in hard assets, emerging markets, precious metals including gold, and other alternative asset classes. Van Eck Global has offices around the world and manages approximately $30.8 billion in investor assets as of September 30, 2011. Market Vectors exchange-traded products have been offered by Van Eck Global since 2006 and span many asset classes, including equities, municipal bonds and other fixed income as well as currencies. The Market Vectors family currently totals $21.7 billion in assets under management, making it the sixth largest ETF family in the U.S. and the ninth largest worldwide as of September 30, 2011. # # # Important Disclosure All information in this material (other than opinions or expectations) concerning applicable HOLDRS, including their business and operations, was provided by Merrill Lynch & Co., Inc. All information in this material concerning Van Eck ETFs, including its business, operations and financial results, was provided by Van Eck. Information on HOLDRS assets under management and trading volume was sourced from Bloomberg. Investing involves substantial risk and high volatility, including possible loss of principal. An investor should consider the investment objective, risks, charges and expenses of a new ETF carefully before investing. Please read the prospectus and summary prospectus carefully before investing. Investors may obtain free copies of the prospectus and summary prospectus, and other documents filed with the SEC at the SEC’s web site at www.sec.gov. In addition, free copies of the prospectus and summary prospectus, and other documents filed with the SEC may also be obtained by directing a Page 7 request to: Van Eck Securities Corporation, Distributor, 335 Madison Avenue, New York, NY 10017 or by calling: 800.826.2333 or visiting vaneck.com/holdrs. Van Eck Securities Corporation, Distributor, 335 Madison Avenue, New York, NY 10017
